Title: From George Washington to David Bell, 15 September 1755
From: Washington, George
To: Bell, David

 

[Winchester, 15 September 1755]
To Captain Bell, or either of his Subalterns.

If it happens that I am not in Winchester when you arrive there with your Recruits; You are hereby ordered to put yourself &c. under the Command of the oldest officer then present; observing particularly, all such Directions as you shall from time to time receive from him. But, if it should so fall out, that you are the first that arrive there, or if you should be the oldest Officer there; you are then to govern yourself by the enclosed Instructions. Given under my hand, this fifteenth Day of September, 1755.

G:W.

